Claee, C. J.
This action is upon an alleged guaranty, as proof of which the plaintiff relied upon the following letter:
St. Louis, Mo., March 19, 1897.

Messrs. W. T. Hughes & Co., Louisburg, N. C.:

GbNtlemen : — Your letter of' the 11th inst., making inquiry about the general standing of J. E. M. Walker, received. We regard him as a perfectly reliable, trustworthy gentleman, with whom your samples and sales would be entirely safe and doubly so as all tobacco of yours that might *159be skipped would come direct to Tbe Peper Tobacco Ware-bouse Co., and tbe payment of all sucb tobacco would be made by us to you for all sales. Tours truly,
Nicholas N. Bell, Manager,
per Hall.
Bell was manager of tbe defendant company. Tbe defendant demurred, giving as its first ground tbat .tbe letter did not constitute a guaranty, and lienee tbe plaintiff’s complaint did not set forth a cause of action, and tbe court below so beld.
We do not think tbat tbis letter constituted a guaranty by tbe defendant to Hughes & Co., of payment of all tobacco which they should ship J. E. M. Walker. A guaranty is á contract, an aggregatio mentium. Tbis letter is on its face merely a response to a letter of inquiry to ascertain tbe general standing of L E. M. Walker, and not to a request for them to guarantee purchases made by him. Tbe reply contains what was asked for — information and nothing more. Tbis reply states tbat tbe defendant “regárded” Walker as a reliable and trustworthy gentleman, with whom Hughes & Co.’s samples and sales would be entirely safe, and doubly so because Hughes & Co.’s tobacco would come direct to the defendant’s warehouse and payment for all sales of sucb tobacco would be made by tbe defendant to the plaintiffs. Tbis was merely a statement of tbe defendant’s opinion of Walker’s reliability and of the manner in 'which the defendant would handle tbe tobacco and the additional safety this method would be to tbe plaintiff. Besides, there was no consideration for the guaranty. The tobacco was already being shipped to tbe defendant for Walker as it would seem-from tbe letter, and there certainly is no agreement shown to so ship, nor an indication of any benefit to accrue to tbe defendant. Neither in tbe letter nor in tbe attendant circumstances is there anything to justify holding tbis letter to be a guaranty. Tbe *160purport of tbe letter depends upon its intent, as derived from its perusal; and cases cited upon tbe construction of other papers, differently worded, could be of no assistance to us.
As tbe letter is not a guaranty, it becomes entirely unnecessary to consider tbe other exceptions. Tbe judgment sustaining tbe demurrer is
Affirmed.